Lee Davis was convicted of receiving stolen car brasses, knowing them to be stolen, of the property of the East Tenn., Va. & Ga. Railway Co. The conviction was on the second count of the indictment; the first count charged him with the larceny of the brasses. Iiis motion for a new trial was overruled. Among the grounds of the motion it was alleged that the court erred in charging the jury thus: “The State offers in evidence the stove in which it claims the metal was melted away from these brasses; offered also testimony as to jack-screw used for the purpose of obtaining the brasses from the car. Consider all that evidence and look into it and see how it connects, if at all, the defendant with the transaction, either in the theft or in receiving the goods after being stolen, if you find they have been stolen.